Citation Nr: 1742847	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  13-01 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from July 1969 to January 1972, including service in the Vietnam War, for which his decorations included the Bronze Star Medal.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In the September 2010 rating decision, the RO granted service connection for PTSD with a disability rating of 30 percent, effective March 12, 2008.

In a November 2012 rating decision, in pertinent part, the RO granted a disability rating of 70 percent for PTSD, effective November 5, 2012.  In a February 2015 decision, the Board granted a disability rating of 70 percent for PTSD, effective March 12, 2008, which the RO implemented in a March 2015 rating decision.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  In a September 2016 memorandum decision, the Court vacated the Board's decision and remanded the case to the Board for additional development.  


FINDING OF FACT

For the entire period on appeal, the Veteran's PTSD has manifested as total occupational and social impairment.  


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, for the entire period on appeal, the criteria for a disability rating of 100 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2016).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1999).  "Staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  

The Veteran contends that his PTSD warrants a higher rating than that currently assigned.  It is currently rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, for PTSD, with a 70 percent rating on and after March 12, 2008.  The Veteran has appealed the initial rating. 

Under 38 C.F.R. § 4.130, psychiatric impairment is rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130 provides that a 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful situations (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is in order when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, occupation, or own name.  Id. 

When evaluating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  VA shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126 (a).  When evaluating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (b).

Throughout the period on appeal, the Veteran has reported issues with anger and irritability.  In a November 2008 VA treatment appointment, the Veteran reported an incident in which a man at a truck stop touched him from behind, at which point he punched the man, threw him to the ground, and drove away.  

The Veteran was afforded a VA examination in November 2008.  The Veteran reported a history of violent episodes, particularly during flashbacks, and that a 1990 flashback almost resulted in him killing someone.  He again discussed the truck stop incident and added that, after the man fell to the ground, he told him that, if he got up, he would never get up again.  The examiner noted that homicidal thoughts during flashbacks resulted in serious impairment in communication and judgment.  

The Veteran was afforded an additional VA examination in November 2012.  The Veteran reported frequent angry outbursts toward his wife, causing her to fear him and consider leaving him.  He also reported that he quit his job as a truck driver because he was concerned that his anger and stress would cause him to hurt someone and because his tendency to yell at people led to him not being called for jobs.  He also reported that, during flashbacks, he thinks he is back in Vietnam and has difficulty "distinguishing reality," including when interacting with his family.  

In its memorandum decision, the Court noted that "[T]here is no dispute that the appellant has (1) flashbacks; (2) develops homicidal ideation when these flashbacks occur; and (3) no ability to control when a flashback may occur."  The Court further noted that "the evidence reflects that if the appellant were to have a single flashback while working, the outcome could be catastrophic."

Given the Court's interpretation of the record, the Board finds that, affording the Veteran the benefit of the doubt, the Veteran's homicidal ideation during flashbacks and his inability to control when a flashback may occur, taken together, warrant a finding of total occupational and social impairment.  Because the record shows that those symptoms have been present at least since the first VA examination in November 2008, the Board finds that a 100 percent rating is warranted for the entire period on appeal.  


ORDER

Entitlement to a rating of 100 percent for PTSD is granted for the entire period on appeal, subject to the laws and regulations governing the payment of monetary benefits.  



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


